DETAILED ACTION
	This is in response to communication received on 5/21/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/19/21, 5/12/21, 11/23/21 and 3/1/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
	Examiner notes that the nature of the invention is one of depositing a coating onto a substrate using a monomer with a benzene ring.
	Examiner notes that the independent claim 1 and 21 require both that the monomer is a benzene ring with fluorocarbons attached as substituents and wherein the
monomer comprises one of: 1,4-Bis(1-methoxyethyl)benzene; 1,4-bis(a-methoxyethyl) benzene; 2,5-dimethoxyethylbenzene; 1,4-Bis( 1-methoxypropyl)benzene; 1,4-Bis(l-methoxy-2-methylpropyl)benzene; 1,4-Bis(l-methoxybutyl)benzene; 1-(1-methoxyethyl)-4-(1-methoxybutyl)benzene; l-(1-methoxymethyl)-4-(1-methoxy-2-methylpropyl)benzene; 2-(1-methoxyethyl)-4-(1-methoxy-2-methylpropyl)benzene; 1-(1-methoxymethyl)-4-( 2-methoxy-1-phenylmethyl)benzene; 1-( l-methoxyethyl)-4-(1-lmethoxy- 1-phenylmethyl)benzene; 2-(1-methoxy-2-methylpropyl)-4-(1-methoxy-1-phenylmethyl)benzene; 1-( l-methoxymethyl)-4-( l-methoxy-1-tolylmethyl)benzene; 1,4-Bis(l-methoxy-1-phenylmethyl)benzene, or another aromatic hydrocarbon with two methyl groups occupying diametrically opposite substituent positions on a benzene ring. Examiner notes that the monomers listed above are not monomers with fluorocarbons. Therefore, claim 1 and claim 21 require two contradictory limitations—that the monomer both contain fluorocarbons while also being a monomer without fluorocarbons.
	There is a discussion in paragraphs 43-44 about two separate embodiments, one where the monomer is a benzene ring with fluorocarbons and another embodiment where the monomers with benzene rings as listed in paragraph 44.
	As it stands, the claims 1 and 21 require that the monomer have both fluorocarbons and be monomers with no fluorocarbons. There is no amount of experimentation that reconcile this contradiction.
	Appropriate correction is required.
	As for claims 2-4, 6-9, as they depend from claim 1 and contain all the subject therein, are similarly rejected.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933) in view of ZHENG (US PGPub 2018/0258243) with evidence provided by 4'(
Trifluoromethyl)acetophenone MSDS on claims 1-3, 6, and 9 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933), ZHENG (US PGPub 2018/0258243), and DUNBAR (US PGPub 2006/0068519) on claims 4 and 6 are withdrawn because independent claim 1 has been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717